Citation Nr: 1112539	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-28 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for infectious hepatitis.

2.  Entitlement to service connection for infectious hepatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to December 1976.  Subsequent service was not vvalid for VA purposes.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2006 rating decision of the VA Regional Office (RO) in Houston, Texas that declined to reopen the claim of entitlement to service connection for infectious hepatitis.  The RO reopened the claim and denied it de novo in the May 2009 statement of the case.

The Board points out, however, that whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the underlying claim may be considered. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, regardless of the RO's action, the Board must initially address the question of whether "new and material" evidence has been presented sufficient to reopen the claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the issue of entitlement to service connection for infectious hepatitis has been recharacterized as such on the title page.


FINDINGS OF FACT

1.  In an unappealed November 2001 rating decision, the RO denied entitlement to service connection for infectious hepatitis.

2.  The evidence submitted since the November 2001 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for infectious hepatitis.

3.  The Veteran does not have infectious hepatitis or any current residuals of acute hepatitis B in service. 



CONCLUSIONS OF LAW

1.  The November 2001 rating decision that denied entitlement to service connection for infectious hepatitis is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the November 2001 rating decision is new and material and the Veteran's claim of entitlement to service connection for infectious hepatitis is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Infectious hepatitis and any residuals of such were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the previously denied claim of entitlement to service connection for infectious hepatitis.  He asserts that service records clearly show that he had hepatitis in service for which service connection is warranted. 

Preliminary Considerations - VA's Duty to Assist the Veteran.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  In this regard, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, fully adequate notice was sent to the appellant in a letter dated in May 2006 prior to the initial unfavorable decision on the claim that informed him of what evidence was required to reopen a claim and to substantiate the claim, and of the appellant's and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award if service connection were granted was also sent to the appellant at that time.  In this case, however, service connection is being denied.  Therefore, no rating or effective date will be assigned with respect to the claim of service connection for infectious hepatitis, to include residuals thereof.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private clinical records have been submitted and reviewed.  VA clinical records have been received and associated with the claims folder.  The appellant was afforded a VA examination in January 2006, with additional review of the evidence and a clinical opinion in March 2009 that is determined to be adequate for rating purposes.  The appellant's many statements in the record, as well as the whole of the evidence have been carefully considered.  

The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decision in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim of entitlement to service connection for infectious hepatitis, to include residuals thereof, is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2010).


1.  New and material evidence to reopen the claim of entitlement to service connection for infectious hepatitis.

Factual Background and Legal Analysis

Service connection for infectious hepatitis was originally denied in November 2001.  The Veteran did not perfect an appeal at that time and this determination is final. See 38 C.F.R. § 20.1103 (2010).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the subject of a final decision can only be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010).  

The appellant attempted to reopen his claim of entitlement to service connection for infectious hepatitis in May 2005.  New evidence is defined in 38 C.F.R. § 3.156(a) (2010) as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background and Legal Analysis

The evidence of record at the time of the November 2001 RO rating decision that denied service connection for infectious hepatitis consisted of service treatment records that reflected that the Veteran presented in April 1973 with a history of recent onset of complaints that included malaise, dark urine, anorexia, distaste for cigarettes, and upper abdominal cramping, etc.  Physical examination disclosed icteric sclerae.  An impression of hepatitis was rendered for which the Veteran was admitted for rest and "hepatitis routine."  He remained hospitalized for 32 days wherein routine care and diagnostic testing were administered.  He was discharged in May 1973 with a diagnosis of hepatitis, "unclear whether A or B."  A Physical Profile Sheet dated in May 1973 recorded hepatitis, "resolved".  A Disposition Form signed in June 1973 indicated that "Hepatitis type 'B'" had been reported to the civilian health authorities.  On examination in January 1979 prior to discharge from service, the abdomen and viscera were evaluated as normal. 

Post service, the Veteran was seen at Brackenridge Hospital in March 1988 for complaints that included poor appetite.  It was recorded that his supervisor wanted him checked for hepatitis because he worked with wastewater.  A history of hepatitis in 1973 was noted.  A physical examination was conducted.  Laboratory studies were performed.  It was indicated that a hepatitis panel was pending.  A diagnostic impression of recent viral illness was rendered.  Medical records dated in September and November 1990 and August 1991 noted a history of hepatitis in 1973, to include hospitalization.  It was noted in September 1990 that a hepatitis profile in 1988 had been negative.  

By rating decision in November 2001, the RO denied service connection for infectious hepatitis on the basis that the evidence indicated that it was cured in service, and that post service clinical evidence made no mention of any residuals.  In other words, service connection was denied on the basis that the evidence did not demonstrate current disability diagnosed as infectious hepatitis or any associated disease process.  

The Veteran attempted to reopen the claim of entitlement to service connection for infectious hepatitis in May 2005.

Evidence added to the record following the November 2001 denial of the claim of service connection for infectious hepatitis includes case summaries from the Texas Department of Criminal Justice dated between 2003 and 2005 in which the Veteran problems were noted to include hepatitis "active", first observed in 1973.

The report of a VA examination conducted in January 2006 noted a history of hepatitis in service for which the Veteran was hospitalized.  It was reported that he had never had a liver biopsy and had had no follow-up for hepatitis or residuals of hepatitis since his hospitalization.  Following examination, diagnoses included a notation that the type of hepatitis he had in service was not clear and laboratory studies were pending.  Subsequently received were the results of clinical laboratory studies indicating that hepatitis B core AB, hepatitis A Ab and hepatitis Bc Ab were positive.  

In February 2009, the RO requested a review of the record and a supplemental opinion pertaining to hepatitis from a VA examiner.  In a March 2009 report, the examiner recited pertinent clinical history, provided a comprehensive overview of the evidence dating from service and interpreted the results of laboratory studies.  In the ensuing diagnosis, it was concluded that acute hepatitis in the military resolved without any residuals and that there was no evidence for chronic liver disease.  It was noted that in reviewing the laboratory studies, there was evidence to support that he had hepatitis A, but no evidence to support that he had hepatitis B.  

Received in August 2009 and submitted by the Veteran in support of the claim was internet research retrieved from www.whfhhc.com/hepatitis that attempted to clarify blood test results showing reactive hepatitis B core antibody.  It was explained that a positive hepatitis B core antibody meant that someone was exposed to the virus at some point in their lives.  It was noted that over 95 percent of people exposed to hepatitis B as adults got rid of the virus by themselves and were then permanently immune to the disorder. 

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable in this matter.  At the time of the prior RO denial of the claim in November 2001, there was no post service finding or diagnosis relative to hepatitis.  Therefore, the Texas Department of Criminal Justice records dated between 2003 and 2005 in which the Veteran problems were noted to include "active" hepatitis, as well as the positive laboratory results relative to hepatitis are relevant and probative to the issue at hand.  This information was not of record at the time of the prior denial.  The Board thus finds that such evidence is new and material and serves as a basis to reopen and reconsider the claim of entitlement of service connection for infectious hepatitis under 38 C.F.R. § 3.156.  As such, the claim of entitlement to service connection for infectious hepatitis is reopened.  

2.  Entitlement to service connection for infectious hepatitis.

In this case, the Board determines that service connection for infectious hepatitis and any residual thereof is not in order.  This conclusion is based on clinical findings demonstrating that there is no current disability for which service connection is warranted.  There is no relable evidence of an active infectious hepatitis or any residuals thereof, despite the fact that the Veteran was treated for hepatitis in service.  In this regard, the Board points out that veterans are entitled to VA compensation if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131.  The Board observes that the appellant has not identified or produced any acceptable evidence, medical or lay, that tends to show a current disability.  

The Board acknowledges that service treatment records do indeed reflect that the Veteran was treated for an extended period in service for hepatitis.  However, a May 1973 record noted that the process had resolved.  The Veteran's 1979 service discharge examination report does not refer to any residuals associated with hepatitis, and the abdomen and viscera were evaluated as normal.  Although clinical records from the Brackenridge Hospital dating from 1988 referred to a history of hepatitis in service, and clinical data from the Texas Criminal Justice system indicated an "active" problem with hepatitis, it is clearly shown that the Veteran was not treated during those time frames and has not been treated for hepatitis since active duty.  Significantly, it was reported in September 1990 that a hepatitis profile in 1988 had been negative.  When examined for VA compensation purposes in January 2006, the Veteran indicated that he had had no follow-up for hepatitis or residuals of hepatitis since hospitalization in service.  Upon review of the record by a VA examiner March 2009, it was concluded that acute hepatitis in the military had resolved without any residuals and that there was no evidence for chronic liver disease.  The only notable findings during the course of the appeal have been positive laboratory results indicating an antibody response indicating that the Veteran was exposed to hepatitis sometime in the past.  This comports with the service treatment records and the internet researched evidence he submitted in support of the claim.  However, these are merely laboratory findings and are not indicative or symptomatic of an underlying chronic hepatitis.  Such findings are not a disease, injury, or disability in and of themselves for which VA compensation benefits are payable. Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

In this instance, the Veteran may believe that he has a current disability that is related to infectious hepatitis in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran is competent to describe what comes to him through the senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  In such cases, the Board is within its province to weigh the contentions and to make a credibility determination as to whether the lay evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection. See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Here, however, the Veteran is not shown to have infectious hepatitis, nor has he identified a current disability related to in-service hepatitis.  We have specifically considered the pleadings advanced in this case.  However, the pleadings do not establish the existence of current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, the evidence does not support a basis for service connection.   

As noted by the Court, the definition  of disability comports with the everyday understanding of disability, which is defined as an inability to pursue an occupation because of physical or mental impairment.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  Congress specifically limits entitlement to service connection for cases where injury or disease in service has resulted in a disability.  The existence of a current disability is the cornerstone of a claim for VA disability benefits. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of a current disability due to disease or injury in service, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

In this case, it is undisputed that the Veteran had hepatitis while in service.  However, service connection requires not only the in-service occurrence of a disease or injury, but also a chronic disability that results from such a disease or injury.  In this case, the evidence reflects that although the Veteran had hepatitis A or B in service, it did not result in a chronic disorder, nor did it lead to any permanent residual disability such as liver disease.  Therefore, to the extent that the appellant reports that he has residual disability in this regard, the Board concludes that the observations of the skilled clinical professionals and the medical evidence are far more probative as to the existence of pathology and disability.  Since the more competent and probative medical evidence of record indicates that the Veteran does not currently have infectious hepatitis of any residuals thereof, service connection is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim. See § 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the circumstances, service connection for infectious hepatitis, to include any residuals thereof must be denied. 



ORDER

The application to reopen the claim of entitlement to service connection for infectious hepatitis is granted.

Service connection for infectious hepatitis, to include any residuals thereof, is denied.



____________________________________________
H. N. SCHWARTZ`
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


